Case 2:20-cv-00078-JRG Document 87-2 Filed 01/06/21 Page 1 of 7 PageID #: 3366
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                       Exhibit A
Case 2:20-cv-00078-JRG Document 87-2 Filed 01/06/21 Page 2 of 7 PageID #: 3367
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                (MARSHALL DIVISION)


 CELLULAR COMMUNICATIONS                            §
 EQUIPMENT LLC,                                     §
                                                    §
         Plaintiff,                                 §          C.A. No. 2:20-cv-00078
                                                    §
 v.                                                 §          JURY TRIAL DEMANDED
                                                    §
 HMD GLOBAL OY,                                     §
                                                    §
          Defendant.                                §



                 PLAINTIFF’S SUPPLEMENTAL INITIAL DISCLOSURES

        Plaintiff Cellular Communications Equipment LLC (“CCE” or “Plaintiff”) makes these

supplemental initial disclosures as required by Paragraph 1 of the Discovery Order. These

disclosures are based on information reasonably available to CCE at this time. These disclosures

are made expressly subject to and without waiving any applicable privilege or exemption from

discovery including, without limitation, the attorney-client privilege, the investigative privilege

and the work product doctrine. CCE will supplement or amend these disclosures to the extent

required by the Federal Rules of Civil Procedure.

      A. THE CORRECT NAMES OF THE PARTIES

        The correct name of Plaintiff is Cellular Communications Equipment LLC. CCE believes

that Defendant has been correctly named.

      B. POTENTIAL PARTIES

        CCE is not aware of any potential, additional parties to this action.




                                                         1
Case 2:20-cv-00078-JRG Document 87-2 Filed 01/06/21 Page 3 of 7 PageID #: 3368
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



    C. LEGAL THEORIES AND BASES

        CCE is the assignee of the asserted patent and, as such, holds the right to bring suit for

infringement and to recover damages resulting from such infringement. To this end, CCE alleges

that Defendant has infringed the asserted patent, as set forth in the operative complaint, by,

through, or in connection with their making, having made, use, offer for sale, sale, and/or

importation of the accused systems and mobile devices identified in CCE’s operative

Infringement Contentions. Based upon information available to CCE to date, the factual bases

for CCE’s infringement allegations are set forth in the claim charts served upon Defendant with

the Infringement Contentions (and any supplements thereto). Such charts are incorporated herein

by reference in their entirety.

        CCE’s infringement claims will be the subject of expert testimony, and CCE will make the

required expert disclosures according to the deadlines set forth in the operative Docket Control

Order. Those disclosures, when made, are also hereby incorporated by reference in their entirety.

        CCE asserts that it is entitled to an award of damages resulting from Defendant’s

infringements. Pursuant to 35 U.S.C. § 284 such damages must be “in no event less than a

reasonable royalty for the use made of the invention by [Defendant].” CCE’s damages claim will

be the subject of expert testimony, and CCE will make the required expert disclosures according

to the deadlines set forth in the Docket Control Order entered in this action. Those disclosures,

when made, are also hereby incorporated by reference in their entirety.




                                                         2
Case 2:20-cv-00078-JRG Document 87-2 Filed 01/06/21 Page 4 of 7 PageID #: 3369
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



   D. NAMES, ADDRESSES, AND TELEPHONE NUMBERS OF PERSONS HAVING

       KNOWLEDGE OF RELEVANT FACTS

       CCE refers to and incorporates by reference Exhibit A, which identifies persons who may

have knowledge of relevant facts. Additional individuals may become known to CCE, and CCE

reserves the right to supplement or amend Exhibit A, accordingly.

       CCE expects that it may use testimony from employees and representatives of Defendant

to support CCE’s claims or defenses. Those persons have knowledge regarding the design,

development, operation, manufacture, sale, use, distribution, and benefits of the infringing

products and services, as well as knowledge of the patent-in-suit and Defendant’s respective

infringements. CCE incorporates here, by reference, all individuals identified in the initial

disclosures of Defendant.

   E. INDEMNITY AND INSURANCE AGREEMENTS

       CCE is unaware of any indemnity or insurance agreements relevant to this action.




   G. STATEMENT OF ANY PARTY TO THE LITIGATION

       CCE is unaware of any such statement.




                                                      3
Case 2:20-cv-00078-JRG Document 87-2 Filed 01/06/21 Page 5 of 7 PageID #: 3370
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




Dated: January 1, 2021                               Respectfully submitted,

                                                     By: /s/ Jonathan H. Rastegar
                                                     Jeffrey R. Bragalone (lead attorney)
                                                     Texas Bar No. 02855775
                                                     Jonathan H. Rastegar
                                                     Texas Bar No. 24064043
                                                     Jerry D. Tice II
                                                     Texas Bar No. 24093263
                                                     Hunter S. Palmer
                                                     Texas Bar No. 24080748

                                                     BRAGALONE CONROY PC
                                                     2200 Ross Avenue
                                                     Suite 4500W
                                                     Dallas, TX 75201
                                                     Tel: (214) 785-6670
                                                     Fax: (214) 785-6680
                                                     jbragalone@bcpc-law.com
                                                     jrastegar@bcpc-law.com
                                                     jtice@bcpc-law.com
                                                     hpalmer@bcpc-law.com

                                                     Attorneys for Plaintiff
                                                     CELLULAR COMMUNICATIONS
                                                     EQUIPMENT LLC



                                 CERTIFICATE OF SERVICE
       I certify that on January 1, 2021, the foregoing document was served on Defendant’s attorneys

of record by way of electronic mail.

                                                     By: /s/ Jonathan H. Rastegar
                                                     Jonathan H. Rastegar




                                                        4
Case 2:20-cv-00078-JRG Document 87-2 Filed 01/06/21 Page 6 of 7 PageID #: 3371
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                          EXHIBIT “A”

       The following individuals are believed to have knowledge regarding the conception,

reduction to practice, and patenting of the asserted patent:

1.     U.S. Patent No. 7,218,923:        Inventors: Auvo Hartikainen, Tampere, Finland; Kari

       Silfverberg, Mouhijarvi, Finland; Markku Kontio, Palojoki, Finland; Kari Miettinen,

       Klaukkala, Finland; Isaac De La Pena, Espoo, Finland; Elina Aho, Tampere, Finland; Arto

       Tiihonen, Oulu, Finland; Arto Pussinen, Oulu, Finland; Juha P. Hartikainen, Oulu, Finland.

       On information and belief, Messrs. A. Hartikainen, Silfverberg, Kontio, Miettinen, De La

       Pena, Aho, Tiihonen, Pussinen, and J. Hartikainen may be contacted via Nokia Networks,

       Karaportti 3, FI-02610 Espoo, Finland. Tel: +358 71 400 4000.



       The following individuals are believed to have knowledge regarding the prosecution of the

patent application upon which the asserted patent was granted:

1.     U.S. Patent No. 7,218,923: Attorney, Agent, or Firm: Squire, Sanders & Dempsey LLP,

       8000 Towers Crescent Drive, 14th Floor, Tysons Corner, VA. Tel: (703) 702-7800.

       Attorney, Agent, or Firm: Procopio, Cory, Hargreaves & Savitch LLP, 525 B Street, Suite

       2200, San Diego, CA 92101. Examiner: Danh Cong Le.



       The following individual is believed to have knowledge regarding ownership of the

asserted patent and its licensing/sale to CCE:

1.     Dhiren Patel, c/o Nokia Networks, Nokia Networks, Karaportti 3, FI-02610 Espoo,

       Finland. Tel: +358 71 400 4000.




                                                         5
Case 2:20-cv-00078-JRG Document 87-2 Filed 01/06/21 Page 7 of 7 PageID #: 3372
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



       The following individual is knowledgeable regarding CCE’s corporate matters, including

the acquisition, technology, and licensing of the patents-in-suit:

1.     Eric Lucas, c/o/ Bragalone Conroy PC, 2200 Ross Avenue, Suite 4500 W, Dallas, Texas

       75201. Tel: (214) 785-6670.


       The following individual is knowledgeable regarding Acacia Research Group’s

assignment of the patent-in-suit and CCE’s litigation and licensing efforts:

1.     Holly Hernandez, c/o Bragalone Conroy PC, 2200 Ross Avenue, Suite 4500 W, Dallas,

       Texas 75201. Tel: (214) 785-6670.




                                                         6
